[Cite as Parks v. McClain, 2021-Ohio-3129.]




MICHAEL R. PARKS                               Case No. 2021-00169PQ

       Requester                               Special Master Jeff Clark

       v.                                      REPORT AND RECOMMENDATION

JEFF MCCLAIN, TAX COMMISSIONER
OF OHIO

       Respondent


        {¶1} Ohio’s Public Records Act, R.C. 149.43, provides a remedy for production of
records under R.C. 2743.75 if the Court of Claims determines that a public office has
denied access to public records in violation of R.C. 149.43(B). The policy underlying the
Act is that “open government serves the public interest and our democratic system.”
State ex rel. Dann v. Taft, 109 Ohio St.3d 364, 2006-Ohio-1825, 848 N.E.2d 472, ¶ 20.
        {¶2} On August 24, 2020 requester Michael Parks made a request to the Ohio
Department of Taxation (ODT), for “exact copies of all documents related to and
determining the lien filed,” referencing a Case No. 2020SL0542 and Transient Sales
Account Number 94026243. (Complaint, Exh. A, A1, A2.) On September 16, 2020, ODT
responded that
        Upon review of this Transient Vendor’s License, there were three
        assessments forwarded to the Ohio Attorney General’s Office for
        collection related to missing Sales Tax (UST-1) returns; April - June 2018,
        July - December 2018, and January - June 2019.
        All three returns have been since filed reducing the tax liability to $0 in all
        three cases. A $67.50 late filing penalty was applied to each return with
        the AGO and the AGO likely has other fees that were assessed. The AGO
        would have any remaining actions associated with any lien that they
        placed.
        Tax liens are placed by the Ohio Attorney General’s Office (AGO). Please
        contact the AGO for additional information regarding this lien at 1-888-
Case No. 2021-00169PQ                       -2-     REPORT AND RECOMMENDATION


         301-8885     or     visit  their    Website    for    information        at
         https://www.ohioattorneygeneral.gov/About-AG/Contact.
(Id., Exh. B.)
         {¶3} On March 30, 2021, Parks filed a complaint against respondent Jeff
McClain, Tax Commissioner of Ohio, under R.C. 2743.75 alleging denial of access to
public records in violation of R.C. 149.43(B). The case was referred to mediation. On
May 28, 2021, the court was notified that mediation had failed to resolve the case. On
June 8, 2021, ODT filed its response to the complaint. On June 23, 2021, Parks filed a
reply.
         Burden of Proof
         {¶4} The Public Records Act is construed liberally in favor of broad access, and
any doubt is resolved in favor of disclosure of public records. State ex rel. Cordell v.
Paden, 156 Ohio St.3d 394, 2019-Ohio-1216, 128 N.E.3d 179, ¶ 7. A requester must
establish a public records violation by clear and convincing evidence. Hurt v. Liberty
Twp., 2017-Ohio-7820, 97 N.E.3d 1153, ¶ 27-30 (5th Dist.). At the outset, a requester
bears the burden to show he requested identifiable public records from a public office
pursuant to R.C. 149.43(B)(1), and that the request was denied. Welsh-Huggins v.
Jefferson Cty. Prosecutor’s Office, Slip Opinion No. 2020-Ohio-5371, ¶ 33.
         Suggestion of Mootness
         {¶5} In an action to enforce R.C. 149.43(B), a public office may produce
requested records prior to the court’s decision and thereby render the claim for
production moot. State ex rel. Striker v. Smith, 129 Ohio St.3d 168, 2011-Ohio-2878,
950 N.E.2d 952, ¶ 22. First, the only specific lien records identified in the complaint are
“three assessments forwarded to the Ohio Attorney General's Office for collection.”
(Complaint at 2.) Parks asserts that he has received none of the records requested
(Complaint at 2; Reply at 3.) However, Parks demonstrated earlier receipt of the three
assessments by attaching them to his complaint as Exhibits E-E1, H1-H2, H4-H6. See
Case No. 2021-00169PQ                                -3-       REPORT AND RECOMMENDATION


also Complaint Exhibit I advising ODT that “I have received assessments totally [sic]
over $20,000.00.” Parks later identified the tax commissioner’s “final determination” as
another specific record he had not received. (Reply at 4.) However, Parks demonstrated
receipt of this document by attaching it to his complaint as Exhibit G-G1. A relator’s
claims are moot insofar as they request access to records which he already possessed
at the time he files a public records action. State ex rel. Nix v. Cleveland, 83 Ohio St.3d
379, 381-382, 700 N.E.2d 12 (1988) (relator already possessed requested
correspondence and filings from separate litigation to which he was party).1 The special
master concludes that Parks previously “received” any of the requested records that
were sent to him earlier in the normal course of ODT operations. To the extent the
August 24, 2020 request is for copies of these same records, the special master finds
that the request is moot.
        {¶6} Beyond the above records previously sent to Parks, ODT responded to the
request by searching for, compiling, and delivering to Parks additional records from its
database. (Reply, Exh. E.) ODT states that although it believes these records would be
exempt from public records release, it treated Park’s request as allowable administrative
disclosure to a taxpayer of his own tax records in the course of challenging ODT
assessments.2 (Response at 1-2) ODT’s response to Parks’ August 24, 2020 email
does        contain    the     incongruous        subject      line     “Public     Records        Request
(KMM3339024V58479L0KM).” However, mootness in this instance turns on whether the
records were provided, not how they were provided. The special master finds the claim
for production is also moot as to the records contained in Parks’ Exhibit E to his reply.

        1 This is not to say that a public office cannot provide multiple copies, only that it may decline to
do so. If a first set of copies is lost, or a requester is confused as to their rights, voluntary provision of
additional copies can equitably advance the purposes of the Act while reducing the chance of litigation.
        2 At the time, Parks’ vendor account was subject to penalties for late filing of tax returns and any

additional fees from the Attorney General’s Office in collecting same. Consistent with his status as a
taxpayer challenging assessments, Parks directed his records request to “FileanAppeal
@tax.state.oh.us.” (Complaint, Exh. A, A1, A2; Response at 1-2.)
Case No. 2021-00169PQ                        -4-      REPORT AND RECOMMENDATION


       Records that are not in ODT’s Keeping or that do not Exist
       A “record” is defined for purposes of the Public Records Act as
       any document, device, or item, regardless of physical form or
       characteristic, including an electronic record as defined in section 1306.01
       of the Revised Code, created or received by or coming under the
       jurisdiction of any public office of the state or its political subdivisions,
       which serves to document the organization, functions, policies, decisions,
       procedures, operations, or other activities of the office.
R.C. 149.011(G). A document must be one “created or received by or coming under the
jurisdiction of any public office” to meet this definition and must therefore exist before it
can be the subject of a “records” request. A public office has no duty to provide records
that never came into existence. State ex rel. Alford v. Toledo Corr. Inst., 157 Ohio St.3d
525, 2019-Ohio-3847, 138 N.E.3d 1133, ¶ 5; State ex rel. Cordell v. Paden, 156 Ohio
St.3d 394, 2019-Ohio-1216, 128 N.E.3d 179 at ¶ 8-10. Nor is a public office obliged to
produce records that were created but properly disposed of prior to the request. State
ex rel. Toledo Blade Co. v. Seneca Cty Bd. of Commrs., 120 Ohio St.3d 372, 2008-
Ohio-6253, 899 N.E.2d 961, ¶ 23, 29 (in cases in which public records are properly
disposed of in accordance with a duly adopted records-retention policy, there is no
entitlement to those records under the Public Records Act). When a public office attests
that requested records do not exist, the requester must show by clear and convincing
evidence that records do exist and are maintained by the office. State ex rel. Gooden v.
Kagel, 138 Ohio St.3d 343, 2014-Ohio-869, 6 N.E.3d 471, ¶ 5, 8-9. Finally, a public
office has no duty to produce records later created by another office merely because
they relate to records provided by the first public office.
       In response to the request for lien documents, ODT advised Parks that
       The AGO would have any remaining actions associated with any lien that
       they placed. Tax liens are placed by the Ohio Attorney General’s Office
       (AGO). Please contact the AGO for additional information regarding this
       lien at 1-888-301-8885 or visit their Website for information at
       https://www.ohioattorneygeneral.gov/About-AG/Contact.
Case No. 2021-00169PQ                            -5-      REPORT AND RECOMMENDATION


(Complaint, Exh. B.) Parks does not assert that ODT possessed and maintained copies
of any records later generated by the Attorney General’s Office in connection with the
lien. Implicitly conceding this issue, Parks asks the Court to order the Ohio Attorney
General’s Collections Enforcement Section, Michael H. lgoe & Associates LLC, and the
“IT Department for the State of Ohio to produce copies of original documents, in their
possession at the time of this filing, that directly or indirectly reference to the above
describe [sic] case.” (Complaint at 5-6.) There is no evidence that Parks made public
records requests to any of these entities, and none are named as parties to this action.
The complaint therefore fails to state a claim against any agency other than ODT, and is
limited to records kept by ODT within the meaning of R.C. 149.43(A)(1).
       {¶7} ODT asserts that a Tax Program Assistant Administrator for the ODT
Compliance Division “made a thorough search of the records kept by the Ohio
Department of Taxation in the regular course of business for any and all records relating
to and determining the lien at issue in this case and all such records have been
provided to Mr. Michael R. Parks.”3 (Response at 1, 4; Steenburgh-Menzo Aff.) This is
some evidence that no further records of the lien are kept by ODT.
       {¶8} In general, a requester’s mere belief in the existence of records does not
constitute the clear and convincing evidence necessary to overcome a public office’s
sworn testimony that responsive documents do not exist. State ex rel. McCaffrey v.
Mahoning Cty. Prosecutor’s Office, 133 Ohio St.3d 139, 2012-Ohio-4246, ¶ 22-26; State
ex rel. Morabito v. Cleveland, 8th Dist. Cuyahoga No. 98829, 2012-Ohio-6012, ¶ 13.
Parks offers no evidence that records other than those he already possesses exist in
ODT’s keeping. ODT’s sworn testimony of the non-existence of additional responsive
records thus stands unopposed.



       3 The affidavit attests only that the records had been provided to Parks at some time, not that
they were provided in response to his public records request.
Case No. 2021-00169PQ                      -6-     REPORT AND RECOMMENDATION


      {¶9} Based on the evidence before the court, the special master finds Parks has
not proven by clear and convincing evidence that any additional records responsive to
his request existed in the keeping of ODT at the time the request was made.
      Exception Asserted
      {¶10} ODT asserts that even if it possessed additional records responsive to
Park’s request, they would constitute confidential taxpayer information the release of
which is prohibited by R.C. 5703.21. (Response at 2-4.) However, because the claim for
production is conclusively resolved by mootness and the non-existence of any
additional records, the special master finds it unnecessary to address this exception.
      Non-Public Records Remedies Are Unavailable
      {¶11} Parks’ complaint asks this court to remove a lien filed against him “and
order the Department of Taxation, and any other arm of the State to take no retaliatory
actions against Parks for using this Court as a remedy for exposing outrageous actions
taken by Taxation against Parks” (Complaint at 4). In another apparent prayer for relief
he asks the court to “consider that Parks filed the proper Sales and Use Tax Blanket
Exemption Certificate and the Application for Transient Vendor’s License (SSN changed
to zeros).” (Id. at 5.) The court lacks jurisdiction to provide these remedies through the
special statutory proceeding, R.C. 2743.75, under which this action was filed.
      New Records Request Made During Litigation is Unenforceable
      {¶12} Parks newly asserts in his reply:
      One of the public records that Parks seeks is how his request was
      handled. Who read it? Who decided to reply to Parks? Taxation has to
      have a process to track incoming and outgoing emails’ authors. A record
      of who reads the emails and who replies. There should be a record of who
      has logged in to Parks’ records and/or his emails. This would be a record
      that Parks expects.
(Reply at 2.) However, Parks points to no prior request made for records regarding
ODT’s handling of his August 24, 2020 public records request, and his complaint does
not seek production of such records. A requester may only seek relief under R.C.
Case No. 2021-00169PQ                       -7-     REPORT AND RECOMMENDATION


149.43(C) based on a specific request having been made and denied prior to the
complaint. See Strothers v. Norton, 131 Ohio St.3d 359, 2012-Ohio-1007, 965 N.E.2d
282, ¶ 14; State ex rel. Bardwell v. Ohio Atty. Gen., 181 Ohio App.3d 661, 2009-Ohio-
1265, 910 N.E.2d 504, ¶ 5 (10th Dist.). Parks may of course make future requests for
records from ODT or other public offices.
        Conclusion
        {¶13} Upon consideration of the pleadings and attachments, the special master
recommends the court issue an order that denies requester’s claim for production of
records as moot, and find that respondent has violated no obligation under R.C.
149.43(B). It is recommended that court costs be assessed to requester.
        {¶14} Pursuant to R.C. 2743.75(F)(2), either party may file a written objection
with the clerk of the Court of Claims of Ohio within seven (7) business days after
receiving this report and recommendation. Any objection shall be specific and state with
particularity all grounds for the objection. A party shall not assign as error on appeal the
court’s adoption of any factual findings or legal conclusions in this report and
recommendation unless a timely objection was filed thereto. R.C. 2743.75(G)(1).




                                            JEFF CLARK
                                            Special Master

Filed July 22, 2021
Sent to S.C. Reporter 9/10/21